Citation Nr: 9913360	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-17 938A	)	DATE
	)
	)


THE ISSUE

Whether a prior decision of the Board of Veterans' Appeals 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1949 to April 1952.

2.	The veteran's motion for a revision of a decision based 
on clear and unmistakable error does not identify the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a)).

The veteran's motion for a revision of a decision based on 
clear and unmistakable error does not identify the date of 
the Board of Veterans' Appeals decision to which motion 
relates.  Because the moving party's motion fails to comply 
with the requirements set forth in Rule of Practice 1404(a), 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1404(a)), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  38 U.S.C.A. 
§ 7252 (West 1991); Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 
2140 (1999) (to be codified at 38 C.F.R. § 20.1404(a)), is 
not a final decision of the Board.  Rule of Practice 
1409(b), 64 Fed. Reg. 2140 (1999) (to be codified at 38 
C.F.R. § 20.1409(b)).  This dismissal removes your motion 
from the Board's docket, but you may refile the motion at a 
later date if you wish.



